Citation Nr: 1437008	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or housebound status. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently resides at the RO in New York, New York. 

In a statement dated December 2011, the Veteran requested a hearing before a Veterans Law Judge.  However, on his January 2012 VA Form 9, he indicated that he did not want a hearing before a Veterans Law Judge.  He thereafter submitted a statement dated May 2012 that he requested a hearing before RO personnel.  He subsequently submitted a statement dated July 2014 wherein he reported that he did not wish to appear at a hearing before either RO personnel or a Veterans Law Judge.  Accordingly, his requests for a hearing are considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R.               § 20.704(d) (2013). 

The Board notes that the Veteran was initially represented in this appeal by the New York State Division of Veterans' Affairs.  However, the Veteran submitted a VA Form 21-22 dated January 2012 appointing the American Legion as his new representative.  Accordingly, the Board concludes that the Veteran is now represented by the American Legion, and is not represented by the New York State Division of Veterans' Affairs in this appeal.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

In the Veteran's VA Form 9 dated January 2012, the Veteran raised the contention that it was clear and unmistakable error (CUE) on the part of the agency of original jurisdiction (AOJ) to not adjudicate a claim of eligibility for basic pension of a veteran with one dependent.  The record reflects that the AOJ has not adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

2.  The Veteran is not a patient in a nursing home because of mental or physical incapacity.

3.  The Veteran is not bedridden, and his disabilities do not render him unable to care for his daily needs without the regular aid and attendance of another person, or unable to protect himself from the hazards and dangers incident to his daily environment. 

4.  The Veteran is not substantially confined to his home or immediate premises.   


CONCLUSION OF LAW

The criteria for SMP based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement SMP based on the need for regular aid and attendance or housebound status.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In letters mailed to the Veteran in May and September 2009, VA satisfied this duty.  Although the September 2009 VCAA letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the New York RO readjudicated the Veteran's claim in the January 2011 statement of the case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA and private treatment records.  

The Veteran was afforded VA examinations in September 2009 and August 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the September 2009 and August 2010 VA examiners noted that the Veteran's claims folder was not available and reviewed.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment, to include complaints associated with his bilateral eye disabilities.  Examinations were then performed that when considered as a whole, addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge as well as RO personnel.

Accordingly, the Board will proceed to a decision.  


Special Monthly Pension (SMP)

The Veteran contends that he is entitled to SMP based on the need for regular aid and attendance or housebound status primarily due to his impaired vision.  See, e.g., the Veteran's Informal Hearing Presentation dated May 2014.

The maximum annual pension rate is $19,736 if the Veteran is in need of regular aid and attendance.  See 38 U.S.C.A. § 1521(d)(1) (West 2002 and Supp. 2013).  

In order to demonstrate entitlement to increased SMP benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits.  This criteria is different than the criteria for regular pension.  

In addition to the criteria noted above, 38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of a SMP, when an eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), (d).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) 

Determinations as to the need for aid and attendance on a factual basis must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

Bedridden status will be a proper basis for the determination of the need for regular aid and attendance.  Bedridden means that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a) (2013).
It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352 (a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The particular personal function which a veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222 (1996). 

In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. at page 224. 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. 
§ 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran was afforded a VA examination in September 2009.  The examiner noted that the Veteran's daughter brought him to the hospital as he was not able to drive.  However, the examiner opined that the Veteran did not need an assistance in protecting himself from the ordinary hazards of his daily environment.  Furthermore, he was not hospitalized and was not restricted to his home or immediate facilities.  He was not permanently bedridden.  He was also capable of managing his benefit effects and had no pathological processes on the upper or lower extremities.  However, his eyes were "very poor."  The Veteran reported that a typical day consists of getting up in the morning, washing and going to eat.  He then watched television and went to a senior citizens facility for the day.  He was able to eat by himself.  The examiner reported upon examination that the Veteran had a good state of nutrition.  The examiner further noted that the Veteran required use of a cane for ambulation, although his gait was normal.  Moreover, he was able to walk without the assistance of another person to a distance of 300-400 feet.  There was no evidence of musculoskeletal abnormalities or abnormalities associated with the extremities.  The examiner diagnosed the Veteran with hypertension, gout, hypothyroidism, and primary open-angle glaucoma which was controlled by medications.

The Veteran was provided an additional VA eye examination in August 2010.  He did not complain of pain, redness, swelling, discharge, or watering.  Upon examination, the VA examiner reported distance uncorrected visual acuity in the right and left eye 20/200.  The Veteran's best corrected distance visual acuity was 20/20 for the right eye and 20/60 for the left eye.  Near visual acuities, uncorrected in the right eye was 20/50 and for the left eye 20/100.  His best corrected near visual acuity in the right eye was 20/20 and 20/30 for the left eye.  His extraocular motilities were smooth, full, and without restriction.  His pupils were equal in size in dim and bright illumination, reactive to light, without the presence of a relative afferent pupillary defect.  A Goldman visual field examination was done which revealed some superior field restriction in both eyes.  Further, the Veteran's lids, adnexa, conjunctivae, and sclerae were clear.  There were slightly elevated neovascularized filtering blebs in the superior conjunctival surface of the right and left eyes.  Examination of the corneas, anterior chamber, and posterior chamber were normal.  The examiner noted that the Veteran had posterior chamber intraocular lenses in both eyes that were well centered and clear.  His intraocular pressures were 16 mmHg in the right eye and 15 mmHg in the left eye.  The right optic disc had a 0.9 cup-to-disc ratio with the superior rim being the thinnest.  The left eye had a 0.9 cup-to-disc ratio with superior rim thinning as well.  There were no Drance or optic nerve hemorrhages present on either disc.  There were soft drusen at the foveal center at both the right and left maculae.  There was no evidence of hemorrhages, fluid, or edema.  The Veteran had a posterior vitreal detachment in both eyes, and his peripheral retinas were flat and intact.  The examiner diagnosed the Veteran with primary open angle glaucoma and age-related non neovascular macular degeneration.  

The Board further notes that a private treatment record dated June 2010 from H.C., M.D. noted a stable retinal examination, and that there were no findings that warranted treatment at that time.  Corrected vision was 20/30 in the right eye and 20/100 in the left eye.  Private treatment records dated from January 2005 to April 2009 as well as VA treatment records dated from April 2009 to January 2011 also document treatment for the Veteran's eyes.  An August 2006 private treatment record from T.W., M.D. documents the Veteran's cataract extraction with intraocular lens and trabeculectomy with iridotomy.  Pertinently, however, these treatment records do not indicate that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field is to 5 degrees or less.  The Board notes that an October 2009 VA treatment record indicates that the Veteran continued to return to the VA very sporadically, whenever he was able to obtain transportation.   
 
Based on the evidence of record, the Board finds that SMP based on the need for regular aid and attendance is not warranted.  First, there is no indication that the Veteran is blind or nearly blind.  In this regard, the record reflects that the Veteran has had eye examinations and they confirm that at no time has the Veteran's vision been 5/200 or worse in either eye or that concentric contraction of the visual field was to 5 degrees or less.  Although the September 2009 VA examiner reported that the Veteran's eyes were "very poor," the Veteran stated that he was able to watch television.  Further, the August 2010 VA examiner specifically reported corrected visual acuity in the right eye of 20/30 and in the left eye 20/100, and the Goldman visual field test did not reveal concentric contraction of the visual field to 5 degrees or less.  Also, during the August 2010 VA examination, the Veteran did not complain of pain, redness, swelling, discharge, or watering in his eyes.  Indeed, at no point in the medical records did the Veteran maintain that he was blind or nearly blind, only that his vision was "very poor."  Assessment of, or at least reference to, such a significant impediment would be expected if it existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  

Additionally, there also is no indication that the Veteran is a patient in a nursing home, whether because of mental or physical incapacity.  Neither he nor his representative has made such a contention.  Documentation regarding residency in a nursing home is not of record.  All the evidence shows that the Veteran lives in his own dwelling.  That leaves the question of whether or not a factual need for aid and attendance has been established.

Finally, the evidence of record does not establish a factual need for regular aid and attendance as defined by 38 C.F.R. § 3.352(a).  The evidence does not demonstrate that the Veteran is bedridden due to service-connected disability.  As discussed above, the September 2009 VA examiner reported that the Veteran did not need assistance in protecting himself from the ordinary hazards of his daily environment.  Moreover, he was not restricted to his home or immediate facilities nor was he bedridden.  He was also able to go to a senior citizens facility and could eat by himself.  Indeed, upon examination, the examiner reported that the Veteran had a good state of nutrition and that his gait was normal.  The Veteran was also able to walk 300-400 feet by himself and could manage his monetary funds.  The Board finds the September 2009 VA examination to be of great probative value in evaluating the Veteran's claim as the examination was based on thorough examination of the Veteran and consideration of his medical history.  Crucially, there are no findings contrary to those of the VA examination.  

In sum, the Veteran does not meet the requirements for SMP based on the need for aid and attendance of another person because he is not blind, he is not in a nursing home, and he does not meet a factual need for aid and attendance as indicated above.  He is not bedridden and is not housebound.  As such, SMP is not warranted, regardless of the Veteran's income.  


ORDER

Entitlement to SMP based on the need for regular aid and attendance or housebound status is denied. 




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


